            Case 2:19-cv-01116-TSZ Document 33-1 Filed 12/05/19 Page 1 of 2



 1                                                                         HON. THOMAS S. ZILLY

 2

 3

 4

 5

 6

 7                             UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9   RYAN DIAZ, JARED THOMPSON, ARIEL
                                                             NO. 2:19-cv-01116-TSZ
     ENRIQUEZ, PAUL BARR, JOHN RIOS,
10   DAVID GUY, LISANDRO LIZARDO, CHRIS                      [PROPOSED] ORDER GRANTING
     LUEBCKE, ROBERT FOUCHA, NICHOLAS                        PLAINTIFFS' MOTION TO
11   YOCHHEIM, ALEC COLLINS, ZACKERY                         EXTEND DEADLINE FOR
     REED, GRANT HOELSCHER, MICHAEL                          PLAINTIFFS TO FILE MOTION
12   OREN, NATHAN AIMSWORTH, JASON                           FOR CLASS CERTIFICATION
     COFFEY-WOLFGANG, ERIC WILSON,
13   LYDIA DELOACH,
                            Plaintiffs,
14
            v.
15
     NINTENDO OF AMERICA, INC.,
16
                            Defendant.
17

18                                        [PROPOSED] ORDER

19          The Court hereby GRANTS Plaintiffs’ Motion to Extend Deadline for Plaintiffs to File

20   Motion for Class Certification. The parties are directed to propose a class certification briefing

21   schedule by stipulation within 15 days following the decision by the Court on Nintendo’s

22   pending Motion to Compel Arbitration and Dismiss.

23
     [PROPOSED] ORDER GRANTING PLAINTIFFS'
     MOTION TO EXTEND DEADLINE FOR PLAINTIFFS TO
     FILE MOTION FOR CLASS CERTIFICATION (2:19-cv-                         TOUSLEY BRAIN STEPHENS PLLC
                                                                            1700 Seventh Avenue, Suite 2200
     01116-TSZ) - 1                                                            Seattle, Washington 98101
                                                                         TEL. 206.682.5600  FAX 206.682.2992
              Case 2:19-cv-01116-TSZ Document 33-1 Filed 12/05/19 Page 2 of 2



 1            IT IS SO ORDERED this ________ day of _____________, 2019.

 2                                               ________________________________________
                                                 The Honorable Thomas S. Zilly
 3                                               United States District Judge

 4

 5
     Presented by:
 6
     TOUSLEY BRAIN STEPHENS PLLC
 7
     By: s/ Kim D. Stephens
 8   Kim D. Stephens, WSBA #11984
     Jason T. Dennett, WSBA #30686
 9   Kaleigh N.B. Powell, WSBA #52684
     1700 Seventh Avenue, Suite 2200
10   Seattle, Washington 98101
     Telephone: 206.682.5600/Fax: 206.682.2992
11   Email: kstephens@tousley.com
             jdennett@tousley.com
12           kpowell@tousley.com

13   Benjamin F. Johns (admitted pro hac vice)
     Andrew W. Ferich (admitted pro hac vice)
14   Alex M. Kashurba (admitted pro hac vice)
     CHIMICLES SCHWARTZ KRINER
15   & DONALDSON-SMITH LLP
     361 W. Lancaster Avenue
16   Haverford, Pennsylvania 19041
     Telephone: (610) 642-8500
17   Email: bfj@chimicles.com
     awf@chimicles.com
18   amk@chimicles.com

19
     Interim Co-Lead Counsel for Plaintiffs
20
     6639/001/545898.1
21

22

23
     [PROPOSED] ORDER GRANTING PLAINTIFFS'
     MOTION TO EXTEND DEADLINE FOR PLAINTIFFS TO
     FILE MOTION FOR CLASS CERTIFICATION (2:19-cv-                 TOUSLEY BRAIN STEPHENS PLLC
                                                                    1700 Seventh Avenue, Suite 2200
     01116-TSZ) - 2                                                    Seattle, Washington 98101
                                                                 TEL. 206.682.5600  FAX 206.682.2992
